Per Curiam.
The respondent, having been charged with professional misconduct, failed to file an answer to the petition and failed to appear at the hearing.
It is established by the evidence that in 1934 or 1935 he was retained by Mrs. Elizabeth Hannah Rae to institute an action for the dissolution of her marriage. She paid him the sum of $230 in full payment for all services to be rendered, including disbursements. He instituted the proceeding and started publication of the summons in September, 1935. The publication, however, was not completed. Since then he has taken no further action notwithstanding numerous demands either to proceed with the matter or return his client’s money.
On or about April 26, 1936, Mrs. Alice Solazzi retained the respondent to prosecute an action of divorce on her behalf. She paid him the sum of $100 and shortly thereafter paid him approximately $50 additional. Said amounts were on account of his fees and disbursements, the agreed amount thereof being $200. Mrs. Solazzi thereafter unavailingly endeavored to ascertain what steps, if any, had been taken towards the prosecution of the action. The respondent made no response to her letters of inquiry or to letters of the petitioners’ grievance committee requesting information as to the status of the matter.
*592The respondent in the above cases rendered no substantial services for the moneys received by him and, in addition to grossly neglecting his clients’ interests, converted said moneys to his own use. He should be disbarred.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Respondent disbarred.